Wheeler, J,
The amended plea was manifestly insufficient. It does not allege that the defendant had ever taken any steps to carry into effect the alleged agreement; or that he *238could prove by Phillips or any other witness, any matter which would entitle him to a reduction of the judgment. If any valid agreement had been made between himself and the plaintiff, as alleged, it devolved on him to show that it was not Ms fault that it had not been carried into effect.
The Court did not err in Sustaining the exceptions, and the judgment is affirmed.
Judgment affirmed.